ORDER
This matter having been duly presented to the Court, it is ORDERED that FRANK J. COZZARELLI of BELLEVILLE, who was admitted to the bar of this State in 1977, and who was suspended from the practice of law for a period of thirteen months effective January 24, 2005, by Order of this Court filed March 9, 2006, be restored to the practice of law, effective immediately; and it is further
ORDERED that FRANK J. COZZARELLI shall cooperate fully with the Office of Attorney Ethics in all pending matters and the Office of Attorney Ethics shall bring to the attention of the Court any failure to cooperate.